


PURCHASE AND OPTION AGREEMENT


by and among


WABCO Vehicle Control Systems LLC,

 

Meritor Heavy Vehicle Systems, LLC,

 

Meritor WABCO Vehicle Control Systems,



WABCO Automotive Control Systems Inc.,

 

WABCO Holdings Inc.,

 

and

Meritor, Inc.







Dated September 15, 2017

 

 

 

PURCHASE AND OPTION AGREEMENT

This Purchase and Option Agreement (this “Agreement”) is entered into on
September 15, 2017 by and among Meritor Heavy Vehicle Systems, LLC, a Delaware
limited liability company (“Seller”), WABCO Vehicle Control Systems LLC, a
Delaware limited liability company (“Buyer”), and Meritor WABCO Vehicle Control
Systems, a Delaware general partnership (the “Partnership”). Seller, Buyer, and
the Partnership are referred to collectively herein as the “Parties” and
individually as a “Party.” WABCO Holdings Inc., the ultimate parent company of
Buyer (“Buyer Parent”), is a party to this Agreement solely for the purposes of
Sections 4.10 and 11.16, below. Meritor, Inc., the ultimate parent company of
Seller (“Seller Parent”), is a party to this Agreement solely for the purposes
of Sections 4.10 and 11.16, below. WABCO Automotive Control Systems Inc., a
Delaware corporation (“WACS”), is a party to this Agreement solely for the
purposes of the acquisition of the Mexican Subsidiary Shares (as hereinafter
defined) and for purposes of Section 4.10, below.

--------------------------------------------------------------------------------




PRELIMINARY STATEMENTS

WHEREAS, Seller and WACS are parties to that certain Partnership Agreement,
dated January 9, 1990, as amended (the “Partnership Agreement”), pursuant to
which the parties each own a 50% general partnership interest in the
Partnership;

WHEREAS, immediately prior to the Closing Date, the Partnership shall pay the
Pre-Closing Distribution (as hereinafter defined) to Seller which will result in
Seller’s general partnership interest in the Partnership being reduced to a
49.2126% general partnership interest;

WHEREAS, Seller desires to sell 100% of its remaining general partnership
interest in the Partnership (the “Partnership Interest”) to Buyer (the
“Partnership Buyout”), pursuant to the terms and conditions herein, and all of
Seller Parent’s equity interests in Meritor WABCO Control Systems Mexico, S. de
R.L. de C.V. and Seller’s equity interests in Meritor WABCO Vehicle Control
Systems, S. de R.L. de C.V. (the “Mexican Subsidiary Shares” and together with
the Partnership Interest, the “Partnership Securities”) to WACS; and

WHEREAS, the Partnership is, as of the Closing Date, entering into a transition
services agreement with Seller (the “Transition Services Agreement”) and an
exclusive distribution agreement with Seller for the distribution of Restricted
Products in the Aftermarket (the “Distribution Agreement”).

AGREEMENT

Now, therefore, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties, covenants and
other valuable consideration herein contained, the receipt and sufficiency of
which are hereby acknowledged, the Parties agree as follows:

ARTICLE 1

PURCHASE AND SALE OF THE PARTNERSHIP SECURITIES

1.1              Basic Transaction.  In accordance with the terms and upon the
conditions of this Agreement, at the Closing Seller shall sell, transfer,
assign, convey and deliver to Buyer all right, title and interest in and to all
of the Partnership Securities, free and clear of all Liens.

1.2              Pre-Closing Distribution. Immediately prior to the Closing
Date, the Partnership shall pay the Pre-Closing Distribution to Seller by wire
transfer of immediately available funds to an account designated by Seller in
writing.

1.3              Purchase Price.  The purchase price for Seller’s Partnership
Securities is $250,000,000 (the “Purchase Price”).

-2-

--------------------------------------------------------------------------------




1.4              Purchase Price Payment.  Buyer shall pay the Purchase Price to
Seller on the Closing Date (or if the Closing Date is not a Business Day, then
on the immediately succeeding Business Day after the Closing Date) by wire
transfer of immediately available funds to an account designated by Seller in
writing. 

1.5              Closing.  The closing of the transactions contemplated by this
Agreement (the “Closing”) shall take place electronically by the mutual exchange
of facsimile or portable document format (.PDF) signatures, commencing at 10:00
a.m. New York City time on the first calendar day of the month on or following
the first date upon which all conditions to Closing set forth in Article 5 have
been satisfied (other than those conditions that by their nature are to be
satisfied by actions taken at the Closing) or waived, or as otherwise mutually
agreed to by the Parties (the “Closing Date”).  All transactions contemplated
herein to occur on and as of the Closing Date shall be deemed to have occurred
simultaneously and to be effective as of 12:01 a.m. New York City time on such
date.

ARTICLE 2

REPRESENTATIONS AND WARRANTIES CONCERNING TRANSACTIONS

2.1              Representations and Warranties of Seller. Seller represents and
warrants to Buyer that the statements contained in this Section 2.1 are correct
and complete as of the date hereof and, if Closing occurs, as of the Closing
Date.

(a)                Authorization of Transactions. Seller is a limited liability
company duly formed, validly existing and in good standing under the Laws of the
State of Delaware. Seller has full power, authority and legal capacity to
execute and deliver this Agreement and the Ancillary Agreements to which it is a
party and to perform Seller’s obligations hereunder and thereunder. The
execution and delivery by Seller of this Agreement and the Ancillary Agreements
to which it is a party and the performance by Seller of the transactions
contemplated hereby and thereby have been duly approved by all requisite company
action of Seller. Assuming the due authorization, execution and delivery of this
Agreement and the Ancillary Agreements by the other parties thereto, this
Agreement and each Ancillary Agreement to which Seller is a party constitutes
the valid and legally binding obligation of Seller, enforceable against Seller
in accordance with their terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium and similar laws affecting
creditors generally and by the availability of equitable remedies. Seller is not
required to give any notice to, make any filing with, or obtain any Consent of
any Governmental Body or any other Person in order to consummate the Partnership
Buyout contemplated by this Agreement or the Ancillary Agreements to which
Seller is a party or to grant the Buyer Options.

(b)               Non-contravention. Neither the execution and the delivery of
this Agreement nor the Ancillary Agreements to which Seller is a party, nor the
consummation of the Partnership Buyout or the grant of the Buyer Options
contemplated hereby, will (i) violate or conflict with any Law or Order to which
Seller is subject, (ii) conflict with, result in a breach of, constitute a
default under, result in the acceleration of, create in any party the right to
accelerate, terminate, modify, or cancel, or require any notice under any
Contract to which Seller is a party or by which Seller is bound or to which any
of Seller’s assets is subject, (iii) result in the imposition or creation of a
Lien upon or with respect to the Partnership Securities or (iv) violate any
provision of the Organizational Documents of Seller.

-3-

--------------------------------------------------------------------------------




(c)                Brokers’ Fees. Seller does not have any liability or
obligation to pay any fees or commissions to any broker, finder or agent with
respect to the transactions contemplated by this Agreement for which Buyer could
become liable or obligated.

(d)               Partnership Securities. Seller holds of record and owns
beneficially the Partnership Securities, which as of the Closing shall be free
and clear of any Liens. Seller is not a party to, and the Partnership Securities
is not subject to, any option, warrant, purchase right or other Contract that
could require Seller to sell, transfer, or otherwise dispose of any portion of
its Partnership Securities (other than this Agreement). Seller is not a party to
any voting trust, proxy or other Contract with respect to the voting of any
Partnership Securities.

(e)                Litigation. Seller is not engaged in or a party to or, to
Seller’s Knowledge, threatened with, any complaint, charge, Proceeding, Order or
other process or procedure for settling disputes or disagreements with respect
to the Partnership or any of its Subsidiaries or the transactions contemplated
by this Agreement that is not known to the Partnership or to Buyer or its
Affiliates, and, to Seller’s Knowledge, Seller has not received written or oral
notice of a claim or dispute that is reasonably likely to result in any such
complaint, charge, Proceeding, Order or other process or procedure for settling
disputes or disagreements with respect to the Partnership or any of its
Subsidiaries or the transactions contemplated by this Agreement that is not
known to the Partnership or to Buyer or its Affiliates. Notwithstanding the
foregoing, Seller shall have no liability under this provision related to any
actual or potential product liability or warranty claims, whether known or
unknown, arising, directly or indirectly, from the sale or distribution of the
Partnership’s products.

(f)                Liabilities. Neither Seller nor any of its Affiliates have
committed or obligated the Partnership to any obligation or liability that is
not known to the Partnership or to Buyer or its Affiliates.

(g)               Intellectual Property Rights.

(i)                 Seller has set forth on Schedule 2.1(g) all of the
intellectual property rights owned solely or jointly, by Seller or its
Affiliates, which to Seller’s or any Affiliate’s Knowledge have been used in the
operation of the business of the Partnership, other than in the distribution of
Seller-manufactured products.

(ii)               Except as set forth in Schedule 2.1(g), none of Seller or any
of its Affiliates obtained in either Seller or any of its Affiliates’ own name
or names (solely or jointly with the Partnership) any intellectual property
rights pertaining to the Restricted Products as of the date hereof or operation
of the business of the Partnership, existing or currently under development.

(iii)             To the Knowledge of Seller, the Partnership has disclosed to
Seller and Buyer all intellectual property rights of Seller that are used in the
operation of the business of the Partnership as conducted on the date hereof.

-4-

--------------------------------------------------------------------------------




2.2              Representations and Warranties of Buyer. Buyer represents and
warrants to Seller that the statements contained in this Section 2.2 are correct
and complete as of the date hereof and, if Closing occurs, as of the Closing
Date.

(a)                Organization of Buyer. Buyer is a limited liability company
duly formed, validly existing and in good standing under the Laws of the State
of Delaware.

(b)               Authorization of Transaction. Buyer has full limited liability
company power and authority to execute and deliver this Agreement and the
Ancillary Agreements to which Buyer is a party and to perform Buyer’s
obligations hereunder and thereunder. The execution and delivery by Buyer of
this Agreement and the Ancillary Agreements to which Buyer is a party and the
performance by Buyer of the transactions contemplated hereby and thereby have
been duly approved by all requisite limited liability company action of Buyer.
Assuming the due authorization, execution and delivery of this Agreement and the
Ancillary Agreements by the other parties thereto, this Agreement and each
Ancillary Agreement to which Buyer is a party constitute the valid and legally
binding obligation of Buyer, enforceable against Buyer in accordance with their
terms, except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and similar laws affecting creditors generally and by
the availability of equitable remedies. Except as required to comply with
applicable federal and state securities Laws, Buyer is not required to give any
notice to, make any filing with, or obtain any Consent of any Governmental Body
or any other Person in order to consummate the Partnership Buyout contemplated
by this Agreement or the Ancillary Agreements to which Buyer is a party or to
grant the Seller Options.

(c)                Non-contravention. Neither the execution and the delivery of
this Agreement nor the Ancillary Agreements to which Buyer is a party, nor the
consummation of the Partnership Buyout or the grant of the Seller Options
contemplated hereby, will (i) violate or conflict with any Law or Order to which
Buyer is subject, (ii) violate any provision of the Organizational Documents of
Buyer or (iii) conflict with, result in a breach of, constitute a default under,
result in the acceleration of, create in any party the right to accelerate,
terminate, modify, or cancel, or require any notice under any Contract to which
Buyer is a party or by which it is bound or to which any of its assets is
subject.

(d)               Brokers’ Fees. Buyer does not have any liability or obligation
to pay any fees or commissions to any broker, finder or agent with respect to
the transactions contemplated by this Agreement for which Seller could become
liable or obligated.

(e)                Investment. Buyer is not acquiring the Partnership Securities
with a view to or for sale in connection with any distribution thereof within
the meaning of the Securities Act.

2.3              Representations and Warranties of Partnership. Partnership
represents and warrants to Buyer and Seller that the statements contained in
this Section 2.3 are correct and complete as of the date hereof and, if Closing
occurs, as of the Closing Date.

(a)                Intellectual Property Rights. Partnership has set forth on
Schedule 2.3(a) all of the intellectual property rights owned (i) solely by
Seller or its Affiliates or (ii) jointly with Seller or its Affiliates, which to
Partnership’s Knowledge have been used in the operation of the business of the
Partnership, other than in the distribution of Seller-manufactured products, as
conducted on the date hereof.

-5-

--------------------------------------------------------------------------------




ARTICLE 3

PRE-CLOSING COVENANTS

The Parties agree as follows with respect to the period between the execution of
this Agreement and the Closing:

3.1              General. Each of the Parties will use all commercially
reasonable efforts to take all action and to do all things necessary, proper, or
advisable in order to consummate and make effective the transactions
contemplated by this Agreement (including satisfaction, but not waiver, of the
closing conditions set forth in Article 5 below). Except as specifically
required by this Agreement, the Parties shall not knowingly take any action, or
knowingly refrain from taking any action, the effect of which would be to delay
or impede the ability of the Parties to consummate the transactions contemplated
by this Agreement.

3.2              Operation of Business. Buyer and Seller shall, and shall cause
their Subsidiaries to: (a) cause the Partnership to conduct its business only in
the ordinary course of business consistent with past practices during the twelve
(12)-month period prior to the date hereof (the “Ordinary Course of Business”),
and (b) use commercially reasonable efforts to maintain the business,
properties, physical facilities and operations of the Partnership and its
Subsidiaries, preserve intact the current business organization of the
Partnership and its Subsidiaries, keep available the services of the current
officers, employees (seconded or otherwise) and agents of the Partnership and
its Subsidiaries, and maintain the relations and goodwill with its suppliers,
customers, lessors, licensors, lenders and key employees.

3.3              No Shop. Seller agrees that it will not, and will cause its
directors, officers, managers, members, employees, agents, consultants, lenders,
financing sources, advisors or other representatives, including legal counsel,
accountants and financial advisors, not to, directly or indirectly (a) solicit,
initiate or encourage any inquiry, proposal, offer or contact from any Person
(other than Buyer and its Affiliates and representatives) relating to any
transaction involving the sale of the Partnership Securities (an “Acquisition
Proposal”), or (b) participate in any discussion or negotiation regarding, or
furnish any information with respect to, or assist or facilitate in any manner,
any Acquisition Proposal or any attempt to make an Acquisition Proposal. Seller
shall immediately cease, and cause to be terminated, any and all contacts,
discussions and negotiations with third parties regarding any of the foregoing,
and Seller will notify Buyer immediately if any Person makes any proposal,
offer, inquiry or contact related to an Acquisition Proposal and provide Buyer
with the details thereof (including the Person making such offer, inquiry or
contact and a copy of all written communication in connection therewith) and
their response thereto.

-6-

--------------------------------------------------------------------------------




ARTICLE 4

POST-CLOSING COVENANTS

The Parties agree as follows with respect to the period following the Closing.

4.1              General. In case at any time after the Closing any further
action is necessary to carry out the purposes of this Agreement, each of the
Parties will take such further action (including the execution and delivery of
such further instruments and documents) as any other Party reasonably may
request, all at the sole cost and expense of the requesting Party (unless the
requesting Party is entitled to indemnification therefor under Article 8 below).
Seller acknowledges and agrees that, from and after the Closing, Buyer will be
entitled to possession of all documents, books, records (including Tax records),
agreements and financial data of any sort relating to the Partnership and its
Subsidiaries; provided, however, that Seller will be allowed to have reasonable
continuing access to, or to retain copies of, any such documents, books, records
(including Tax records), agreements and financial data relating to the
Partnership and its Subsidiaries for periods prior to the Closing Date.

4.2              Transition. Seller shall not take any action that is designed
or intended to have the effect of discouraging any lessor, licensor, customer,
supplier, or other business associate of the Partnership from maintaining the
same business relationships with the Partnership after the Closing as it
maintained with the Partnership prior to the Closing.

4.3              Confidentiality.

(a)                Seller agrees not to disclose or use any Partnership
Confidential Information. If Seller is requested or required pursuant to written
or oral question or request for information or documents in any Proceeding,
interrogatory, subpoena, civil investigation demand or similar process to
disclose any Partnership Confidential Information, then Seller will notify Buyer
promptly of the request or requirement so that Buyer may seek an appropriate
protective order or waive compliance with the provisions of this Section 4.3.
If, in the absence of a protective order or the receipt of a waiver hereunder,
Seller is, on the advice of counsel, compelled to disclose any Partnership
Confidential Information to any tribunal or else stand liable for contempt, then
Seller may disclose the Partnership Confidential Information to the tribunal;
provided, however, that Seller shall use its best efforts to obtain, at the
request of Buyer, an order or other assurance that confidential treatment will
be accorded to such portion of the Partnership Confidential Information required
to be disclosed as Buyer shall designate. The foregoing provisions shall not
apply to any Partnership Confidential Information that is generally available to
the public immediately prior to the time of disclosure unless such Partnership
Confidential Information is so available due to the actions of Seller.

(b)               The terms and conditions of the Mutual Non-Disclosure
Agreement entered into between Seller’s Affiliate and Buyer’s Affiliate on
August 29, 2016, as amended to date, shall control the terms of confidentiality
for all Seller Confidential Information and Buyer Confidential Information. This
Agreement specifically does not supersede any prior obligations of
confidentiality that exist under the Mutual Non-Disclosure Agreement, as so
amended to date.

-7-

--------------------------------------------------------------------------------




4.4              Restrictive Covenant. During the Restricted Period, except as
otherwise provided in the Distribution Agreement with respect to the
distribution of the Restricted Products in the Aftermarket, Seller and its
Affiliates will not directly or indirectly, sell and service Restricted Products
in the Territory. Further, during the period from Closing Date through the
two-year anniversary of the Closing Date, except as otherwise provided in the
Distribution Agreement with respect to the distribution of the Restricted
Products in the Aftermarket or the Transition Services Agreement with respect to
the marketing and promotion of, and servicing of and customer training on, the
Restricted Products, Seller and its Affiliates will not directly or indirectly,
market or promote Restricted Products in the Territory. None of the foregoing
provisions in this Section 4.4 shall restrict Seller from selling, servicing,
marketing or promoting, air compressors, servo valves, air dryers, switches, or
air suspension controls, that otherwise would fall within the restrictions set
forth in this Section 4.4 to the extent that Seller and its Affiliates market,
promote or sell such product as part of a “broader system solution”, unless such
“broader system solution” is or is included in an Anti-Lock Braking System
(ABS), a Drive Slip Control System (ASR), an Exhaust Brake, an Electronic Brake
System (EBS), a Hydraulic or Air Over Hydraulic ABS or Anti Slip Regulation
(ASR), a Retarder Control System, a Collision Mitigation System (CMS) or
Traction Control. Each of the capitalized terms used in this section without
definition shall have the definition set forth on Exhibit A within the
Restricted Products list.

4.5              Covenant Not to Solicit; Non-Hire Period for Prospective
Employees.

(a)                During the Non-Solicit Period, Seller and its Affiliates, on
the one hand, and Buyer and Partnership and their respective Affiliates, on the
other hand, each will not, directly or indirectly, in any manner (whether on its
own account, or as an owner, operator, manager, consultant, officer, director,
employee, investor, agent or otherwise), except with prior written consent from
the other Party, hire or engage, or recruit, solicit or otherwise attempt to
employ or engage, or enter into any business relationship with, any Person
currently or formerly (within six months prior to the Closing Date) employed by,
or providing consulting or other services to, with respect to Seller, the Buyer,
the Partnership or any of their Affiliates, or, with respect to Buyer and the
Partnership, Seller or any of its Affiliates, or induce or attempt to induce any
Person to leave such employment, consulting or other services arrangement;
provided, that nothing in this Section 4.5(a) shall prohibit Seller or Buyer (as
the case may be) and their respective Affiliates from soliciting or hiring any
Person pursuant to general solicitations of employment (not brought to the
attention of such Person, directly or indirectly, by such Party or its
Affiliates or their agents) or from soliciting or hiring any Person whose
employment the other Party or its Affiliates has terminated involuntarily prior
to the date of such solicitation or hire, other than as a result of actions by
the Party making the solicitation or hire.

(b)               In addition to the restrictions set forth in Section 4.5(a)
above and notwithstanding anything to the contrary in Section 4.5(a), (i)
neither Seller nor its Affiliates may hire or engage or enter into any business
relationship with Prospective Employees or any employees employed by Buyer or
any of its Affiliates primarily providing services to the Partnership for the
twelve (12) months beginning on the Closing Date, and (ii) neither Buyer nor its
Affiliates may hire or engage or enter into any business relationship with any
employee or consultant of Seller or its Affiliates providing services under the
Transition Services Agreement or the Distribution Agreement for the twelve (12)
month period following the date any such employee or consultant completes
service to the Partnership pursuant to such agreement.

-8-

--------------------------------------------------------------------------------




(c)                For purposes of this Section 4.5:

(i)                 “Providing consulting or other services” shall include
services provided to the Partnership that are reimbursed to either the Seller or
the Buyer, including but not limited to secondments.

(ii)               Offers of employment contemplated by Section 4.9 of this
Agreement are exempt from application of this Section 4.5.

(iii)             A “general solicitation” means solely advertisements published
in newspapers and magazines, public websites, electronic job boards and
communications broadcasted over television and radio, and shall not include
e-mails.

4.6              Enforcement. If the final judgment of a court of competent
jurisdiction declares that any term or provision of Sections 4.4 or 4.5 is
invalid or unenforceable, then the Parties agree that the court making the
determination of invalidity or unenforceability shall have the power to reduce
the scope, duration or area of the term or provision, to delete specific words
or phrases, or to replace any invalid or unenforceable term or provision with a
term or provision that is valid and enforceable and that comes closer to
expressing the intention of the invalid or unenforceable term or provision, and
this Agreement shall be enforceable as so modified after the expiration of the
time within which the judgment may be appealed. In the event of litigation
involving Sections 4.3, 4.4, or 4.5, the non-prevailing party shall reimburse
the prevailing party for all costs and expenses, including reasonable attorneys’
fees and expenses, incurred in connection with any such litigation, including
any appeal therefrom. The existence of any claim or cause of action between the
Parties or any of their respective Affiliates, whether predicated on this
Agreement or otherwise, will not constitute a defense to the enforcement of the
provisions of Sections 4.3, 4.4, or 4.5, which Sections will be enforceable
notwithstanding the existence of any breach by a Party.

4.7              Ownership of Intellectual Property.

(a)                Any Intellectual Property conceived, developed, or created
solely by an employee of Seller or any of its Affiliates seconded to the
Partnership, whether or not yet in use by the Partnership, shall be solely owned
by the Partnership. Seller and its Affiliates hereby agree (i) to assign
ownership of all such Intellectual Property, to the extent possible, (ii) to use
reasonable efforts to facilitate assignment by the employee, and (iii) not to
challenge the ownership or inventorship of such Intellectual Property. Seller,
its Affiliates, and any employees of Seller or any of its Affiliates who are
deemed inventors shall cooperate fully with the Partnership in connection with
the Partnership’s efforts to secure any new patent rights relating to such
Intellectual Property, including but not limited to the execution of any
necessary and proper oaths, declarations, assignments or affidavits relating to
any patent applications required: (i) for the filing or prosecution of any
original applications, divisionals, continuations or continuation-in-part
applications; or (ii) in connection with the reissue or extension of any patent
that may be granted on an invention Seller, its Affiliates, and any employees of
Seller or any of its Affiliates who are deemed inventors shall also take any
other related actions that the Partnership may deem necessary or expedient, and
that will vest all rights in those patents to the Partnership. Neither Seller
nor its Affiliates will challenge the ownership or inventorship of any of the
Intellectual Property transferred pursuant to this Section 4.7(a).

-9-

--------------------------------------------------------------------------------




(b)               Seller and its Affiliates grant the Partnership and its
Affiliates a nonexclusive right to use (with right of assignment in connection
with the sale of all or substantially all of the Partnership’s business),
Intellectual Property conceived, developed, or created by an employee of Seller
or any of its Affiliates not seconded to the Partnership that is required by the
Partnership to continue operating its business, in the same manner as currently
conducted, specifically excluding any designs, drawings, product specifications,
engineering and technical data, product application information and know-how
related to products of Seller or its Affiliates and any related software and any
software created by an employee of Seller or any of its Affiliates not seconded
to the Partnership used in connection with the OnTrac Services (as defined in
the Transition Services Agreement). Seller and its Affiliates agree to provide
access to the Partnership in a timely manner to such Intellectual Property not
already in the possession or control of the Partnership following the Closing.
Seller and its Affiliates agree that it will not license to third parties or
assign such Intellectual Property in this Section 4.7(b) that would enable the
licensee or assignee, respectively, to compete against the Partnership utilizing
such Intellectual Property if Seller and its Affiliates would be prohibited from
using such Intellectual Property by the covenants in Section 4.4 of this
Agreement. For the avoidance of doubt, (i) the grant of right to use any
information related to the Aftermarket Distribution Process is addressed in the
Distribution Agreement and is not granted by this Section 4.7(b) and (ii) this
grant of right does not include any designs, drawings, product specifications,
engineering and technical data, product application information and know-how
related to any products that are not Restricted Products.

(c)                Intellectual Property jointly conceived, developed, or
created by an employee of Seller or any of its Affiliates not seconded to the
Partnership and an employee of Seller or any of its Affiliates seconded to the
Partnership, whether or not yet in use by the Partnership, shall be jointly
owned by the Partnership and Seller or any of its Affiliates without any rights
of accounting or any limitation on use except that Seller and its Affiliates
agree that it will not license to third parties or assign such Intellectual
Property in this Section 4.7(c) that would enable the licensee or assignee,
respectively, to compete against the Partnership utilizing such Intellectual
Property if Seller and its Affiliates would be prohibited from using such
Intellectual Property by the covenants in Section 4.4 of this Agreement. Seller
and its Affiliates hereby assign a joint ownership interest in all such
Intellectual Property in this Section 4.7(c) to Partnership, and agree not to
challenge the ownership or inventorship of such Intellectual Property. Seller,
its Affiliates and any employees of Seller or any of its Affiliates who are
deemed inventors shall cooperate fully with the Partnership in connection with
the Partnership’s efforts to record joint ownership of any registerable
Intellectual Property covered by this Section 4.7(c), including but not limited
to the execution of any necessary and proper oaths, declarations, assignments or
affidavits relating to any patent applications required: (i) for the filing or
prosecution of any original applications, divisionals, continuations or
continuation-in-part applications; or (ii) in connection with the reissue or
extension of any patent that may be granted on any Intellectual Property covered
by this Section 4.7(c) and any other related actions that the Partnership may
deem necessary or expedient, and that will vest in the Partnership joint
ownership in all rights in those patents. Neither Seller nor its Affiliates will
challenge the joint ownership or inventorship of any of the Intellectual
Property covered by this Section 4.7(c).

-10-

--------------------------------------------------------------------------------




(d)               Seller covenants not to sue Buyer, the Partnership or their
Affiliates, and agrees to cause its Affiliates and their employees not to sue
Buyer, the Partnership or their Affiliates for any reason in connection with the
sale or distribution in the United States, Canada or Mexico subsequent to the
date hereof of the Restricted Products as such products are designed and sold on
the date hereof or are currently under development by the Partnership (including
developments by seconded employees) as of the date hereof.

4.8              Transition License.

(a)                Effective on the Closing Date, Seller hereby grants to the
Partnership a non-exclusive, non-transferable, worldwide, fully-paid and
royalty-free license to use the trademarks and trade names of Seller and its
Affiliates currently used by the Partnership (the “Marks”) for a period of
twelve (12) months following the Closing Date, in connection with the
Partnership’s continuing use of the Marks on inventory, the Partnership’s
website and stocks of physical documents in existence as of the Closing Date and
in connection with the promotion of the Partnership’s products. The Partnership
accepts such license subject to the terms and conditions set forth herein and
agrees to use its commercially reasonable best efforts to cease using the Marks
as soon as practicable following the Closing Date.

(b)               Buyer and the Partnership acknowledge that Seller owns all
right, title, and interest in the Marks. Buyer and the Partnership agree that
they will do nothing inconsistent with such ownership, and agree that all use of
the Marks by the Partnership shall inure to the benefit of and be on behalf of
Seller. Buyer and the Partnership agree that nothing in the license granted
pursuant to this Section 4.8 shall give Buyer or Partnership any right, title,
or interest in the Marks other than the right to use the Marks in accordance
with this Agreement. Buyer and the Partnership agree that they will not
challenge or attack Seller’s title to the Marks. Buyer and the Partnership agree
that they shall at no time adopt, use, register, purchase, or otherwise acquire
any word, trademark or commercial name which is the same or similar to any of
the Marks, without Seller’s prior written consent.

(c)                Buyer and the Partnership agree that the nature and quality
of all services rendered or products marketed or sold by the Partnership
utilizing the Marks shall conform to reasonable standards which may be set from
time to time by Seller. Buyer and the Partnership agree to cooperate with Seller
in facilitating Seller’s control of such reasonable nature and quality, to
permit reasonable inspection of the Partnership’s operations, and to supply
Seller with specimens of all uses of the Marks upon reasonable request.

(d)               Buyer and the Partnership agree to notify Seller of any
unauthorized use of the Marks by others promptly after such use comes to Buyer
or the Partnership’s attention. Seller shall have the sole right and discretion
to bring infringement or unfair competition proceedings involving the Marks.
Buyer and the Partnership agree to cooperate with Seller in any such
proceedings.

-11-

--------------------------------------------------------------------------------




4.9              Employees.

(a)                Employment Status.

(i)                 As soon as reasonably practicable after the date of this
Agreement, Buyer or an Affiliate of Buyer shall make an offer of employment to
all of Seller’s current employees who are dedicated to perform work for (often
referred to as “seconded to”) the Partnership, which employees are set forth on
the list attached hereto as Schedule 4.9(a) (the “Employee List”). Seller shall
terminate, or shall cause the applicable Affiliate of Seller to terminate, the
employment of the Prospective Employees immediately prior to the Closing Date,
and Seller shall use commercially reasonable efforts to assist Buyer and its
Affiliates in employing the Prospective Employees prior to the Closing Date. The
offer of employment shall be conditioned on (A) such Prospective Employee’s
meeting Buyer’s standard U.S. hiring requirements, including: (1) successfully
passing a background check and drug screening, (2) providing proof of
eligibility for employment in the United States, (3) signing the commitment to
Buyer’s Guide to Ethical Conduct and (4) with respect to any Prospective
Employee that will be driving a vehicle in connection with his or her job with
Buyer, successfully passing a background check with the applicable department of
motor vehicles (the “Hiring Requirements”) and (B) the Prospective Employee
timely reporting to work with Buyer. Buyer shall offer each Prospective Employee
(x) base salary or hourly wages that are not less than such Prospective
Employee’s current base salary or hourly wage, and (y) target cash bonus
opportunities, 401(k), medical and life insurance benefits, which are, in the
aggregate, substantially comparable, to the target cash bonus opportunities,
401(k), medical and life insurance benefits provided to such Prospective
Employee immediately prior to the Closing Date. With respect to any employee
benefit plan maintained by Buyer or its Affiliates in which any Transferred
Employees will participate effective as of the Closing Date, Buyer shall, or
shall cause any of their applicable Affiliates, to recognize all service of the
Transferred Employees with Seller as if such service were with Buyer, solely for
vesting and eligibility purposes including seniority as it relates to severance
(but not benefit accrual purposes) in any such employee benefit plan in which
such Transferred Employees may be eligible to participate after the Closing
Date. For the avoidance of doubt, the service credit under this Section 4.9(a)
shall apply when determining the rate of vacation accrual under the WABCO North
America vacation policy for services rendered on and after the Closing Date with
Buyer and its Affiliates.

(ii)               The Prospective Employees who prior to the Closing Date (x)
accept such offer of employment as set forth in Section 4.9(a)(i) and (y)
satisfy the applicable Hiring Requirements (except to the extent the Hiring
Requirements are waived by Buyer), shall be referred to herein as the
“Transferred Employees.” Buyer’s employment of each Transferred Employee shall
be effective immediately on the Closing Date (as applicable to each Transferred
Employee, the “Hire Date”). Notwithstanding anything to the contrary in this
Section 4.9(a), Transferred Employees shall be considered to be employed “at
will”, and nothing shall be construed to limit the ability of Buyer or any of
its Affiliates to terminate any Transferred Employee at any time for any reason,
or to change any such Transferred Employee’s terms and conditions of employment,
including the levels of compensation and pension, welfare and/or fringe benefits
plans, programs or arrangements in effect after the Hire Date.

-12-

--------------------------------------------------------------------------------




(iii)             Seller will retain responsibility and remain responsible for
all wages and benefits payable to the Prospective Employees who, as of the close
of business on the day immediately preceding the Closing Date, were determined
to be totally and permanently disabled in accordance with the applicable
provisions of Seller’s long-term disability program, unless and until such
Prospective Employees are required to return to work pursuant to the terms of
Seller’s long-term disability program, at which time Buyer will extend to such
Prospective Employee an offer of employment pursuant to Section 4.9(a)(i),
above. With respect to Prospective Employees who do not become Transferred
Employees pursuant to Section 4.9(a)(ii) above, Seller shall be responsible for
providing group health coverage required by COBRA under the terms of the
applicable group health plan maintained by Seller to each such Prospective
Employee (and such Prospective Employee’s qualified beneficiaries) and, in
connection therewith, Seller shall maintain a group health plan comparable in
the aggregate to those group health plans in effect as of the Closing Date until
the date on which no such Prospective Employee is eligible for coverage required
by COBRA. For the avoidance of doubt, Buyer and its Affiliates shall have the
sole obligation to provide COBRA coverage to Transferred Employees for
qualifying events that occur on or after the Closing Date. Seller and its
Affiliates shall have the sole obligation to provide COBRA coverage to
Prospective Employees for qualifying events that occur prior to the Closing
Date.

(iv)             Additionally, Buyer agrees to reimburse Seller for any medical
and prescription claims from Transferred Employees that are incurred during the
Transition Period (as such term is defined in the Transition Services Agreement)
that are in excess of the costs charged through the reimbursement fixed rate in
Schedule 4.9(b). Seller shall provide the calculation of excess costs, if any,
to Buyer six (6) months following the Closing Date, and Buyer shall remit
payment for such excess to Seller within 30 days.

(b)               Liability with Respect to Certain Benefit Obligations. Other
than in respect of such liabilities under the payroll and benefits items and
arrangements set forth on Schedule 4.9(b), and subject to the reimbursement of
any such liabilities by the Partnership in accordance with past practice between
Buyer and Seller, Seller shall retain all liabilities under its employee
benefits plans and other employee benefit arrangements, with respect to any
amounts payable or benefits to be provided to any of the Prospective Employees
or beneficiaries thereof for payments, services, benefits, materials or supplies
incurred, provided or received thereunder by any of the Prospective Employees or
beneficiaries thereof at any time before the Closing Date. For avoidance of
doubt, seller shall not have any liability for employee benefits that have been
or are incurred directly by the Partnership or are reflected or accrued on the
Partnership’s financial statements on the Closing Date. For purposes of this
Agreement, the following claims shall be deemed to be incurred, provided or
received as follows: (i) life, accidental death and dismemberment, and business
travel accident insurance benefits, upon the death or accident giving rise to
such benefits, (ii) health, dental and/or prescription drugs benefits, upon
provision of such services, materials or supplies, (iii) in the case of
long-term disability benefits, the later of when the disability is determined to
have occurred or when the employee ceases active employment as a result of the
disability and (iv) in the case of workers’ compensation, when the event giving
rise to such claim arises. As of Closing, Seller shall have satisfied in full
all amounts then owing to the Prospective Employees under applicable Laws and
Seller’s employee benefits plans and other employee benefit arrangements as a
result of the transactions contemplated by this Agreement, other than such
liabilities under the payroll and benefits items and arrangements set forth on
Schedule 4.9(b). Buyer shall have no liability obligations with respect to the
Meritor defined benefit pension plan with respect to the Prospective Employees
or any other employees of the Seller or its Affiliates at any time. Prior to the
Closing Date, Seller shall vest, or cause one of its Affiliates to vest, all
amounts allocated to Section 401(k) accounts maintained for the benefit of the
Prospective Employees under the Meritor, Inc. Savings Plan.

-13-

--------------------------------------------------------------------------------




(c)                Required Documentation. In connection with the implementation
of this Section 4.9, Seller and Buyer shall cooperate in the preparation and
filing of all documentation required to be filed with the United States Internal
Revenue Service, the United States Department of Labor or any other applicable
Governmental Body.

4.10          Release. Seller Parent and Seller, for themselves and their
successors and assigns, on the one hand, and Buyer Parent and Buyer, for
themselves and their successors and assigns, WACS, for itself and its successors
and assigns, and the Partnership, for itself and its successors and assigns, on
the other hand (collectively, the “Releasors”), hereby (a) forever fully and
irrevocably release and discharge the other Releasors, and each of their
respective predecessors, successors, direct or indirect subsidiaries and past
and present stockholders, members, managers, directors, officers, employees,
agents, and other representatives (collectively, the “Released Parties”) from
any and all actions, suits, claims, demands, debts, agreements, obligations,
promises, judgments, or liabilities of any kind whatsoever in law or equity and
causes of action of every kind and nature, or otherwise (including, claims for
damages, costs, expense, and attorneys’, brokers’ and accountants fees and
expenses) arising out of or related to events, facts, conditions or
circumstances existing or arising prior to the Closing Date, which the Releasors
can, shall or may have against the Released Parties, whether known or unknown,
suspected or unsuspected, unanticipated as well as anticipated, including with
respect to the Partnership Agreement (collectively, the “Released Claims”), and
(b) irrevocably agree to refrain from directly or indirectly asserting any claim
or demand or commencing (or causing to be commenced) any Proceeding against any
Released Party based upon any Released Claim. Notwithstanding the preceding
sentence of this Section 4.10, “Released Claims” does not include, and the
provisions of this Section 4.10 shall not release or otherwise diminish: (i) the
obligations of any Party set forth in or arising under any provisions of this
Agreement or the Ancillary Agreements, (ii) the obligations of the Partnership
and the Buyer Parent and Buyer and their Affiliates to the Seller and its
Affiliates in respect of indemnification obligations to Seller and its
Affiliates arising out of the sale or distribution of the Partnership’s products
prior to the Closing Date, or pursuant to the terms of Article 9, Sections
9.1-9.4 of the Sales Representation and Marketing Agreement as in effect on the
date hereof, (iii) the ordinary course of business receivables generated and
payables incurred by the Partnership from the Parties.

4.11          Misdirected Items. If, within the six (6) month period immediately
following either the Closing Date or the Option Closing Date, either Seller or
Buyer receives any payment after the Closing with respect to an invoice sent by
or on behalf of the other party or in satisfaction of the other party’s
receivable or similar obligation, or receives any communication intended for the
other party, then the receiving party will promptly remit such funds (or forward
such communication) to the appropriate party. Nothing in this Section will
impose any duty or obligation of any of the parties to collect any payments or
amounts for the other party.

-14-

--------------------------------------------------------------------------------




4.12          Compliance with WARN Act and Similar Statutes.

(a)                Seller agrees to indemnify, defend and hold harmless Buyer
and its Affiliates from and against any and all losses which Buyer and its
Affiliates may incur in connection with any action or claim of violation brought
against Buyer or its Affiliates under the WARN Act relating to events that
occurred prior to or on the Closing Date in relation to the Prospective
Employees.

(b)               Buyer agrees to indemnify, defend and hold harmless Seller
from and against any and all losses which Seller may incur in connection with
any action or claim of violation brought against Seller under the WARN Act to
the extent related to actions taken by Buyer following the Closing Date with
regard the Transferred Employees.

ARTICLE 5

CLOSING CONDITIONS

5.1                       Conditions to Buyer’s Obligations. The obligations of
Buyer to consummate the transactions contemplated hereunder are subject to the
satisfaction of each of the following conditions on or prior to the Closing
Date:

(a)                Representations and Warranties. All of the representations
and warranties of the Seller contained in this Agreement shall be true and
correct as of the date hereof and as of the Closing Date with the same effect as
though such representations and warranties were made at and as of the Closing;
provided, that those representations and warranties that are specifically made
as of a particular calendar date earlier than the date of this Agreement shall
be so true and correct as of such date.

(b)               Compliance with Covenants. All of the covenants to be complied
with and performed by the Seller on or before the Closing Date will have been
duly complied with and performed in all respects.

(c)                Absence of Litigation. As of the Closing, no Law will have
been adopted, promulgated, entered, enforced or issued by any Governmental Body,
nor will any claim or cause of action be pending before any court, Governmental
Body or arbitrator, which, if successful, would enjoin, restrain, or prohibit
the consummation of the transactions contemplated by this Agreement or any
Transaction Document; provided, however, that this condition may not be invoked
by Buyer if any such claim or cause of action was initiated by or at the
direction of Buyer.

(d)               Pre-Closing Distribution. The Pre-Closing Distribution shall
have been paid to Seller by the Partnership.

(e)                Closing Deliverables. On the Closing Date, the Seller will
have delivered or caused to be delivered to Buyer the duly executed Closing
deliverables, as specified in Section 6.1.

-15-

--------------------------------------------------------------------------------




5.2              Conditions to the Seller’s Obligations. The obligations of the
Seller to consummate this Agreement and the Closing of the transactions
contemplated hereunder are subject to the satisfaction of each of the following
conditions on or prior to the Closing Date:

(a)                Representations and Warranties. All of the representations
and warranties of Buyer contained in this Agreement shall be true and correct as
of the date hereof and as of the Closing Date with the same effect as though
such representations and warranties were made at and as of the Closing;
provided, that those representations and warranties that are specifically made
as of a particular calendar date prior to the date of this Agreement shall be so
true and correct as of such date.

(b)               Compliance with Covenants. All of the covenants to be complied
with or performed by Buyer on or before the Closing Date will have been duly
complied with and performed in all respects.

(c)                Absence of Litigation. As of the Closing, no Law will have
been adopted, promulgated, entered, enforced or issued by any Governmental Body,
nor will any claim or cause of action be pending before any court, Governmental
Body or arbitrator, which, if successful, would enjoin, restrain, or prohibit
the consummation of the transactions contemplated by this Agreement or any
Transaction Document; provided, however, that this condition may not be invoked
by Seller if any such claim or cause of action was initiated by or at the
direction of Seller.

(d)               Closing Deliverables. On the Closing Date, Buyer will have
delivered or caused to be delivered to Seller or other applicable third parties,
duly executed Closing deliverables, as specified in Section 6.2.

ARTICLE 6 

CLOSING DELIVERIES

6.1              Closing Deliveries of Seller. At or prior to the Closing,
Seller shall, or shall cause one of more of its Affiliates to, deliver to Buyer:

(a)                An assignment of the Partnership Interest;

(b)               A counterpart signature page to the Distribution Agreement
signed by Seller;

(c)                A counterpart signature page to the Termination Agreement and
the exhibit thereto, signed by the appropriate counterparty;

(d)               A counterpart signature page to the Transition Services
Agreement signed by Seller;

(e)                An affidavit of non-foreign status, certified by Seller under
penalties of perjury, meeting the requirements of Treasury Regulations Section
1.1445-2(b)(2);

(f)                Assignment of the Mexican Subsidiary Shares to WACS;

(g)               A certificate, executed by a duly authorized officer of Seller
certifying that each of the conditions set forth in Section 5.1(a) through (c)
have been satisfied; and

-16-

--------------------------------------------------------------------------------




(h)               All other instruments and documents required by this Agreement
to be delivered by Seller to Buyer or to the Partnership, and such other
instruments and documents which Buyer or its counsel may reasonably request to
effectuate the transactions contemplated hereby.

All such agreements, documents and other items shall be in form and substance
reasonably satisfactory to Buyer.

6.2              Closing Deliveries of Buyer. At or prior to the Closing, Buyer
shall, or shall cause one of more of its Affiliates to, deliver to Seller:

(a)                The Purchase Price, pursuant to Section 1.4;

(b)               Counterpart signature pages to the Termination Agreement and
the exhibit thereto, signed by the Buyer and WACS;

(c)                A certificate, executed by a duly authorized officer of Buyer
certifying that each of the conditions set forth in Section 5.2(a) through (c)
have been satisfied; and

(d)               All other instruments and documents required by this Agreement
to be delivered by Buyer to the Partnership or Seller, and such other
instruments and documents which Seller or its counsel may reasonably request to
effectuate the transactions contemplated hereby.

All such agreements, documents and other items shall be in form and substance
reasonably satisfactory to Seller.

6.3              Closing Deliveries of Partnership. At or prior to the Closing,
Partnership shall, or shall cause one of more of its Affiliates to, deliver to
Seller:

(a)                A counterpart signature page to the Termination Agreement,
signed by the Partnership;

(b)               A counterpart signature page to the Distribution Agreement
signed by Partnership;

(c)                A counterpart signature page to the Transition Services
Agreement signed by Partnership;

(d)               All other instruments and documents required by this Agreement
to be delivered by Partnership to Seller, and such other instruments and
documents which Seller or its counsel may reasonably request to effectuate the
transactions contemplated hereby.

All such agreements, documents and other items shall be in form and substance
reasonably satisfactory to Seller and Buyer.

-17-

--------------------------------------------------------------------------------




ARTICLE 7

TERMINATION

7.1              Termination. This Agreement may be terminated at any time prior
to the Closing Date only as follows:

(a)                by mutual written agreement of Seller and Buyer; and

(b)               by either Buyer on the one hand or Seller on the other hand,
if an order, statute, law, ordinance, regulation, decree, ruling, judgment,
injunction or other action has been entered by any Governmental Body of
competent jurisdiction permanently restraining, enjoining or otherwise limiting
or prohibiting the consummation of the transactions contemplated by this
Agreement and such order, decree, ruling, judgment or injunction has become
final and non-appealable.

7.2                 Effect of Termination. If this Agreement is terminated as
provided in Section 7.1, all further obligations under this Agreement will
terminate and no Party hereto will have any liability in respect of the
termination of this Agreement; provided, however, that (a) the confidentiality
obligations of Buyer and Seller described in Section 4.3 will survive any such
termination and (b) no such termination will relieve any Party from liability
for fraud or for any breach of any representation, warranty, covenant or
agreement set forth in this Agreement prior to such termination and in the event
of fraud or such breach, the Parties hereto will be entitled to exercise any and
all remedies available under law or equity in accordance with this Agreement.

ARTICLE 8 

REMEDIES FOR BREACHES OF THIS AGREEMENT

8.1                 Indemnification by Seller. Subject to the terms and
conditions of this Article 8, Seller will indemnify, defend and hold harmless
Buyer, the Partnership, each of their respective Affiliates, and their
respective successors and assigns (the “Buyer Indemnitees”) from and against the
entirety of any Adverse Consequences that any Buyer Indemnitee may suffer or
incur resulting from, arising out of, relating to, in the nature of, or caused
by (a) any breach or inaccuracy of any representation or warranty made in
Section 2.1 or (b) any breach of any covenant or agreement of Seller or its
Affiliates in this Agreement.

8.2                 Indemnification by Buyer. Subject to the terms and
conditions of this Article 8, Buyer will indemnify, defend and hold harmless
Seller, its respective Affiliates, and their respective successors and assigns
(the “Seller Indemnitees”) from and against the entirety of any Adverse
Consequences they may suffer or incur resulting from, arising out of, relating
to, in the nature of, or caused by (a) any breach or inaccuracy of any
representation or warranty made by Buyer in Section 2.2, (b) any breach of any
covenant or agreement of Buyer or the Partnership or any of their Affiliates in
this Agreement, or (c) the sale or distribution of any of the Partnership’s
products prior to the Closing Date which indemnification shall be to the same
extent WACS and the Partnership are obligated to so indemnify the Seller
Indemnitees in accordance with the terms of the Partnership Agreement in effect
as of the date hereof.

-18-

--------------------------------------------------------------------------------




8.3                 Survival and Time Limitations. The representations and
warranties in Sections 2.1(a), (b), (c), and (d) and Sections 2.2(a), (b), (c),
(d), and (e) will survive the Closing indefinitely. All other representations,
warranties will survive for a period of two (2) years following the Closing
Date. All covenants will survive (a) for the period of performance set forth in
this Agreement for such covenant, or (b) if no such period of performance is
provided, indefinitely following the Closing Date. The right to indemnification,
payment of any losses or other remedy based on such representations, warranties,
covenants, and obligations will not be affected by any investigation conducted
with respect to, or any knowledge acquired (or capable of being acquired) at any
time, whether before or after the execution and delivery of this Agreement, with
respect to the accuracy or inaccuracy of or compliance with, any such
representation, warranty, covenant, or obligation. For the avoidance of doubt,
any claim related to intentional or fraudulent breaches of the representations
and warranties may be made at any time without limitation.

8.4              Third-Party Claims.

(a)                If a third party initiates a claim, demand, dispute, lawsuit
or arbitration (a “Third-Party Claim”) against any Person (the “Indemnified
Party”) with respect to any matter that the Indemnified Party might make a claim
for indemnification against any Party (the “Indemnifying Party”) under this
Article 8, then the Indemnified Party must promptly notify the Indemnifying
Party in writing of the existence of such Third-Party Claim and must deliver
copies of any documents served on the Indemnified Party with respect to the
Third-Party Claim; provided, however, that any failure on the part of an
Indemnified Party to so notify an Indemnifying Party shall not limit any of the
obligations of the Indemnifying Party under this Article 8 (except to the extent
such failure materially prejudices the defense of such proceeding).

(b)               Upon receipt of the notice described in Section 8.4(a), the
Indemnifying Party will have the right to defend the Indemnified Party against
the Third-Party Claim with counsel reasonably satisfactory to the Indemnified
Party, provided, that (i) the Indemnifying Party notifies the Indemnified Party
in writing within fifteen (15) Business Days after the Indemnified Party has
given notice of the Third-Party Claim that the Indemnifying Party will indemnify
the Indemnified Party from and against the entirety of any Adverse Consequences
the Indemnified Party may suffer resulting from, arising out of, relating to, in
the nature of, or caused by the Third-Party Claim, (ii) the Indemnifying Party
provides the Indemnified Party with evidence reasonably acceptable to the
Indemnified Party that the Indemnifying Party will have the financial resources
to defend against the Third-Party Claim and fulfill its indemnification
obligations hereunder, (iii) the Third-Party Claim involves only money damages
and does not seek an injunction or other equitable relief, (iv) settlement of,
or an adverse judgment with respect to, the Third-Party Claim is not, in the
good faith judgment of the Indemnified Party, likely to establish a precedential
custom or practice adverse to the continuing business interests or the
reputation of the Indemnified Party, and (v) the Indemnifying Party conducts the
defense of the Third-Party Claim actively and diligently. The Indemnifying Party
will keep the Indemnified Party apprised of all material developments, including
settlement offers, with respect to the Third-Party Claim and permit the
Indemnified Party to participate in the defense of the Third-Party Claim. The
Indemnified Party shall have a duty to cooperate, when requested, in the defense
of the Third-Party Claim. So long as the Indemnifying Party is conducting the
defense of the Third-Party Claim in accordance with this Section 8.4(b), the
Indemnifying Party will not be responsible for any attorneys’ fees or other
expenses incurred by the Indemnified Party regarding the defense of the
Third-Party Claim.

-19-

--------------------------------------------------------------------------------




(c)                In the event that any of the conditions under Section 8.4(b)
is or becomes unsatisfied, however, (i) the Indemnified Party may defend
against, and consent to the entry of any judgment on or enter into any
settlement with respect to, the Third-Party Claim in any manner it may
reasonably deem appropriate, (ii) the Indemnifying Parties will reimburse the
Indemnified Party promptly and periodically for the costs of defending against
the Third-Party Claim (including reasonable attorneys’ fees and expenses), and
(iii) the Indemnifying Parties will remain responsible for any Adverse
Consequences the Indemnified Party may suffer resulting from, arising out of,
relating to, in the nature of, or caused by the Third-Party Claim to the fullest
extent provided in this Article 8.

(d)               Except in circumstances described in Section 8.4(c), neither
the Indemnified Party nor the Indemnifying Party will consent to the entry of
any judgment or enter into any settlement with respect to the Third-Party Claim
without the prior written consent of the other party, which consent will not be
unreasonably withheld or delayed.

8.5              Other Indemnification Matters.

(a)                All indemnification payments under this Article 8 will be
deemed adjustments to the Purchase Price. Seller agrees that (a) Seller will not
make any claim for indemnification against Buyer Indemnitees by virtue of the
fact that any of Seller or Seller’s equityholders, directors, managers,
partners, officers, employees, representatives or other Affiliates was an
equityholder, partner, trustee, director, manager, officer, employee or agent of
the Partnership or any of its Subsidiaries or was serving as an equityholder,
partner, trustee, director, manager, officer, employee or agent of any Person,
regardless of the nature of the Adverse Consequences claimed, with respect to
any Proceeding brought by any Buyer Indemnitee against Seller or any claim of
any Buyer Indemnitee against Seller in connection with this Agreement or the
transactions contemplated hereby, and (b) Seller has no claims or rights to
contribution or indemnity from the Partnership or any of its Subsidiaries with
respect to any amounts paid by Seller pursuant to this Article 8.

(b)               The Parties expressly acknowledge and agree that there shall
be no indemnification by an Indemnifying Party for any punitive, exemplary,
treble, consequential, incidental, special or indirect damages, except, in each
case, to the extent paid or payable to a claimant in respect of a Third-Party
Claim.

-20-

--------------------------------------------------------------------------------




ARTICLE 9

TAX MATTERS

The following provisions will govern the allocation of responsibility as between
Buyer and Seller for certain tax matters following the Closing Date:

9.1              Tax Indemnification. In addition to the indemnification
provisions of Article 8, unless such Taxes are reflected or accrued on the
Partnership’s financial statements on the Closing Date, Seller shall be liable
for, and shall indemnify and hold Buyer Indemnitees harmless from, any Adverse
Consequences that any Buyer Indemnitee may suffer or incur resulting from,
arising out of, or relating to (a) all Taxes of Seller and (b)(i) 50% of any
Taxes imposed on or incurred by the Partnership and its Subsidiaries with
respect to all Tax periods ending on or prior to the day immediately preceding
the Closing Date, and (ii) for any Tax period that begins before the Closing
Date and ends after the Closing Date, 50% of any Taxes of the Partnership that
relate to the portion of such Tax period ending on the day immediately preceding
the Closing Date, except to the extent any such Tax is discharged by the
Partnership on or before the Closing Date.

9.2              Tax Periods Ending Before the Closing Date. Buyer will prepare,
or cause to be prepared, and file, or cause to be filed, all Tax Returns for the
Partnership and its Subsidiaries for all Tax periods ending on or prior to the
Closing Date that are filed after the Closing Date. Buyer will provide Seller
with copies of any such Tax Returns for Seller’s reasonable review and comment,
(a) at least thirty (30) Business Days prior to the due date hereof (giving
effect to any extensions thereto) in the case of income Tax Returns and (b) as
soon as practicable in the case of all other Tax Returns.

9.3              Tax Periods Beginning Before and Ending After the Closing Date.
Buyer will timely prepare, or cause to be prepared, and timely file, or cause to
be filed, all Tax Returns for the Partnership and its Subsidiaries for Tax
periods that begin before the Closing Date and end after the Closing Date (the
“Straddle Period Returns”). Buyer will provide Seller with copies of any
Straddle Period Returns (a) at least thirty (30) Business Days prior to the due
date thereof (giving effect to any extensions thereto) in the case of income Tax
Returns and (b) as soon as practicable in the case of all other Tax Returns,
accompanied by a statement (the “Straddle Statement”) setting forth and
calculating in reasonable detail the Taxes that relate to the portion of such
Tax period ending on the day immediately preceding the Closing Date (the
“Pre-Closing Taxes”) and the amount of any refunds of Taxes, if any, that relate
to the portion of such Tax period ending on the day immediately preceding the
Closing Date (the “Pre-Closing Tax Refunds”). If Seller agrees with the Straddle
Period Returns and Straddle Statement, Seller shall pay to Buyer (or, in the
case of any Pre-Closing Tax Refunds, Buyer shall pay to Seller), not later than
five (5) Business Days before the due date for the payment of Taxes with respect
to such Straddle Period Returns, an amount equal to 50% of the Pre-Closing Taxes
as shown on the Straddle Statement except to the extent the Taxes are reflected
or accrued on the Partnership’s financial statements on the Closing Date and an
amount equal to 50% of the Pre-Closing Tax Refunds as shown on the Straddle
Statement except to the extent the Pre-Closing Tax Refunds are reflected or
accrued on the Partnership’s financial statements on the Closing Date. If Seller
(a) notifies Buyer that it disputes the manner of preparation of the Straddle
Period Returns or the Pre-Closing Taxes calculated in the Straddle Statement and
(b) provides Buyer with a statement setting forth in reasonable detail its
computation of the Pre-Closing Taxes and its proposed form of the Straddle
Period Returns and Straddle Statement, then Buyer and Seller shall attempt to
resolve their disagreement within five (5) Business Days following Seller’s
notification of Buyer of such disagreement. If Buyer and Seller are not able to
resolve their disagreement, the dispute shall be submitted to the Accountants.
The Accountants will resolve the disagreement as soon as possible thereafter.
The determination of the Accountants shall be binding on the Parties. The cost
of the services of the Accountants will be borne by the Party whose calculation
of the matter in disagreement differs the most from the calculation as finally
determined by the Accountants. If each of the Party’s calculation differs
equally from the calculation as finally determined by the Accountants, then such
cost will be borne half by Seller and half by Buyer. For purposes of this
Section, in the case of any Taxes that are imposed on a periodic basis and are
payable for a Tax period that includes (but does not end on) the day immediately
preceding the Closing Date, the portion of such Tax that relates to the portion
of such Tax period ending on the day immediately preceding the Closing Date
(i.e., the Pre-Closing Taxes) will be deemed to equal the amount that would be
payable if the relevant Tax period ended on the day immediately preceding the
Closing Date.

-21-

--------------------------------------------------------------------------------




9.4              Cooperation on Tax Matters. Buyer and Seller will cooperate, as
and to the extent reasonably requested by the other Party, in connection with
the filing and preparation of Tax Returns pursuant to this Article 9 and any
Proceeding related thereto. Such cooperation will include the retention and
(upon the other Party’s request) the provision of records and information that
are reasonably relevant to any such Proceeding and making employees available on
a mutually convenient basis to provide additional information and explanation of
any material provided hereunder. Buyer and Seller will retain all books and
records with respect to Tax matters pertinent to the Partnership and its
Subsidiaries relating to any Tax period beginning before the Closing Date until
thirty (30) Business Days after the expiration of the statute or period of
limitations of the respective Tax periods.

9.5              Certain Taxes. All transfer (including real estate transfer),
documentary, sales, use, stamp, registration and other such Taxes and fees
(including any penalties, interest, and reasonable expenses attributable
thereto) incurred in connection with this Agreement or the transactions
contemplated hereby will be paid 50% by Seller and 50% by Buyer, when due, and
Buyer will file all necessary Tax Returns and other documentation with respect
to all such transfer, documentary, sales, use, stamp, registration and other
Taxes and fees, and, if required by applicable Law, Seller will join in the
execution of any such Tax Returns and other documentation.

9.6              Tax Treatment; Purchase Price Allocation. For federal income
Tax purposes (and, where applicable, state and local income Tax purposes),
Buyer, Seller and the Partnership agree to treat the Pre-Closing Distribution to
Seller as a distribution from the Partnership to Seller pursuant to Code Section
731. For federal income Tax purposes (and, where applicable, state and local
income Tax purposes), Buyer and Seller agree to treat the purchase of the
Partnership Interest contemplated by this Agreement as an acquisition of assets
in the manner described in Situation 1 of Revenue Ruling 99-6, 1999-1 C.B. 423,
provided, however, if within sixty (60) Business Days following the Closing
Date, Buyer notifies Seller that Buyer will elect to treat itself as an
association taxable as a corporation for federal income Tax purposes effective
on a date that precedes the Closing Date, then (i) Buyer and Seller shall treat
the purchase of the Partnership Interest contemplated by this Agreement as a
transfer of an interest in a partnership by sale or exchange as described in
Code Section 743(b); (ii) the Partnership shall make or otherwise have in effect
an election pursuant to Code Section 754 for its taxable year that includes the
Closing Date; and (iii) Buyer and Seller agree that the purchase of the
Partnership Interest shall not terminate the Partnership for federal income Tax
purposes pursuant to Code Section 708(b)(1)(A) or Code Section 708(b)(1)(B). The
Purchase Price, as increased by the applicable liabilities of the Partnership
and other relevant items, shall be allocated for income Tax purposes among the
Mexican Subsidiary Shares and the assets of the Partnership in accordance with
the methodology set forth on Exhibit B. Buyer and Seller shall follow and use
such allocation in the preparation of all Tax Returns or similar reports filed
by them with any Tax Authority, including any disclosures required to be made to
the United States Internal Revenue Service by the parties under the provisions
of Section 1060 of the Code or any Treasury Regulations promulgated thereunder.

-22-

--------------------------------------------------------------------------------




9.7              Tax Elections. Buyer will not make any election under Code
Section 338 or Code Section 336 (or any similar provisions under state, local,
or foreign Law) with respect to the acquisition of the Partnership Interest
pursuant to this Agreement.

9.8              Amended Tax Returns. Unless otherwise required by applicable
Law, Buyer will not cause or permit the Partnership to (a) file or amend or
otherwise modify any Tax Return that relates in whole or in part to any Tax
period that ends before the Closing Date, (b) make or change any election for,
or that has any retroactive effect to, any Tax period that ends before the
Closing Date, (c) voluntarily approach any Tax Authority with respect to any Tax
period that ends before the Closing Date or any Taxes attributable to any such
period, or (d) extend or waive the statute of limitations with respect to any
Tax period that ends before the Closing Date, in each case without the prior
written consent of Seller, which consent shall not be unreasonably withheld.

ARTICLE 10 

OPTIONS TO TERMINATE THE DISTRIBUTION AGREEMENT

10.1          Grant of Seller Options.  In accordance with the terms and upon
the conditions of this Agreement and the Distribution Agreement, and in
consideration for the Buyer Options being granted herein to Buyer by Seller,
Buyer hereby grants to Seller:

(a)                an option to terminate the Distribution Agreement at the
exercise price set forth in Section 10.4(a) below (“Fixed Price Option”);

(b)               an option to terminate the Distribution Agreement at the
exercise price set forth in Section 10.4(b) below in the event of a WABCO Change
in Control (“WABCO Change in Control Option”); and

(c)                an option to terminate the Distribution Agreement at the
exercise price set forth in Section 10.4(b), below (“Floating Price Option” and,
together with the Fixed Price Option and the WABCO Change in Control Option, the
“Seller Options”).

10.2          Grant of Buyer Options.  In accordance with the terms and
conditions of this Agreement and the Distribution Agreement, and in
consideration for the Seller Options being granted herein to Seller by Buyer,
Seller hereby grants to Buyer:

(a)                an option to terminate the Distribution Agreement at the
exercise price set forth in Section 10.4(b), below (the “Call Option”); and

(b)               an option to terminate the Distribution Agreement at the
exercise price set forth in Section 10.4(b) below in the event of a Meritor
Change in Control (the “Meritor Change in Control Option,” and, together with
the Call Option, the “Buyer Options,” and, together with the Floating Price
Option and the WABCO Change in Control Option, the “Variable Price Options”).

-23-

--------------------------------------------------------------------------------




10.3          Exercise of Options.

(a)                Seller may exercise the Fixed Price Option at any time during
the period between and including the seven (7) month anniversary of the Closing
Date and the thirty-five (35) month anniversary of the Closing Date by
delivering a Notice of Exercise to Buyer.

(b)               If following execution of this Agreement, there is a WABCO
Change in Control, then Seller may exercise the WABCO Change in Control Option
at any time during the period between and including the seven (7) month
anniversary of the Closing Date and the thirty-five (35) month anniversary of
the Closing Date by delivering a Notice of Exercise to Buyer.

(c)                Seller may exercise the Floating Price Option at any time
during the period between and including the thirty-six (36) month anniversary of
the Closing Date and the forty-two (42) month anniversary of the Closing Date by
delivering a Notice of Exercise to Buyer. 

(d)               Buyer may exercise the Call Option at any time during the
period between and including the thirty-six (36) month anniversary of the
Closing Date and the forty-two (42) month anniversary of the Closing Date by
delivering a Notice of Exercise to Seller.

(e)                If following execution of this Agreement, there is a Meritor
Change in Control, then Buyer may exercise the Meritor Change in Control Option
at any time during the period between and including the seven (7) month
anniversary of the Closing Date and the thirty-five (35) month anniversary of
the Closing Date by delivering a Notice of Exercise to Seller.

The date that either Party delivers a Notice of Exercise to the other Party
shall be the “Exercise Date.”

10.4          Exercise Price.  The exercise price (“Exercise Price”) for the
optional termination of the Distribution Agreement shall be:

(a)                $225,000,000 for the Fixed Price Option; or

(b)               For the Variable Price Options:

(i)                 $265,000,000, if the Average Annual Material Margin is equal
to or greater than the Benchmark Material Margin; or

(ii)       $265,000,000 less $650,000 for every $100,000 by which the Average
Annual Material Margin is less than the Benchmark Material Margin; provided
however, in no event shall the Exercise Price be less than $225,000,000.

-24-

--------------------------------------------------------------------------------




10.5          Notice Period. The Parties agree that the closing of the exercise
of any option transaction contemplated by this Agreement (the “Option Closing”)
shall not occur until the expiration of the applicable Notice Period.

10.6          Customer Transition During the Notice Period. Within thirty (30)
days following the Exercise Date, Seller shall provide the Partnership with
information needed by the Partnership to continue the sale or promotion of the
Distribution Products (as defined in the Distribution Agreement) after the
Option Closing Date, including, but not limited to, for each customer who
purchased Distribution Products during the twelve (12) month period prior to the
Exercise Date, (a) the information required by Exhibit D pursuant to the terms
therein; (b) copies of purchase orders or contract terms for such customers; (c)
copies of any long-term contracts relating exclusively to the sale of
Distribution Products to which such customers are a party; and (d) redacted
copies of any long-term contracts relating non-exclusively to the sale of
Distribution Products to which such customers are a party.

10.7          Inventory.

(a)                Seller shall have the right, but not the obligation, to sell
Inventory to the Partnership or its Affiliates in connection with the exercise
of any option contemplated by this Agreement, at the Option Closing, pursuant to
the terms hereof.

(b)               Within thirty (30) days following the Exercise Date, Seller
shall provide the Partnership or its Affiliates with information regarding the
Inventory it anticipates that it will require Buyer to Purchase on the Option
Closing Date, including Seller’s current levels of such Inventory, the
anticipated Inventory Price, and Seller’s strategy in retaining any inventory
purchased from the Partnership or its Affiliates following the Option Closing
Date.

(c)                No later than fifteen (15) Business Days prior to the Option
Closing Date, Seller shall provide the Partnership or its Affiliates with a
final list of any Inventory that Seller requires Buyer to purchase on the Option
Closing Date, including the Inventory Price (with reasonable documentation
supporting Seller’s calculation thereof). Seller shall provide the Partnership
or its Affiliates with the reasonable opportunity to physically inspect that
Inventory no later than five (5) Business Days prior to the Option Closing Date.
For the avoidance of doubt, Seller is not prohibited from selling any inventory
purchased from the Partnership or its Affiliates not sold to the Partnership or
its Affiliates pursuant to this Section 10.7 to customers in the Territory prior
to and following the Option Closing Date.

10.8          Closing of Option Exercise. 

(a)                The Option Closing shall take place upon the expiration of
the applicable Notice Period.  All transactions contemplated herein to occur on
and as of the Option Closing shall be deemed to have occurred simultaneously and
to be effective as of 12:01 a.m. New York City time on such date (the “Option
Closing Date”).

(b)               The Exercise Price for the Fixed Price Option shall be paid to
Seller by wire transfer of immediately available funds to an account designated
by the Seller in writing no later than two (2) Business Days prior to the Option
Closing Date.

-25-

--------------------------------------------------------------------------------




(c)                In the event of a Variable Price Option, Seller shall deliver
to Buyer, at least five (5) Business Days prior to the Option Closing Date (i) a
certificate signed by an authorized officer of Seller setting forth Seller’s
best estimate of the Average Annual Material Margin and the resulting Exercise
Price (the “Estimated Exercise Price”) and (ii) all records and work papers
necessary for Ernst & Young LLP (“EY”), or Buyer’s designated auditor at the
time, on behalf of Buyer and subject to “clean team” confidentiality procedures
to be agreed between the Parties, to verify the Average Annual Material Margin
and Exercise Price set forth in such certificate.

(d)               At the Option Closing:

(i)                 Buyer shall pay the Exercise Price or Estimated Exercise
Price, as applicable, and the Inventory Price to Seller by wire transfer of
immediately available funds to a bank account designated by Seller in writing
(such designation to be made at least two (2) Business Days prior to the Option
Closing Date); 

(ii)               Seller shall deliver the Inventory to Buyer, free and clear
of all Liens; and in substantially the condition received from Buyer, ordinary
wear and tear excepted; and

(iii)             Seller shall comply with its obligations to transition and
assign any contracts to the extent and as provided in the Distribution
Agreement.

10.9          Determination of Exercise Price for Variable Price Options.

(a)                Within thirty (30) Business Days after the Option Closing
Date, Seller shall prepare and deliver to Buyer through EY, a statement setting
forth Buyer’s calculation of Average Annual Material Margin (the “Average Annual
Material Margin Statement”). All calculations of the Average Annual Material
Margin are subject to the “clean team” confidentiality procedures as agreed
between the Parties pursuant to Section 10.8(c).

(b)               If Buyer, through EY, has any objections to the Average Annual
Material Margin Statement prepared by Seller, then Buyer, through EY, will
deliver a detailed written statement (the “Objections Statement”) describing (a)
which items on the Objections Statement have not been prepared in accordance
with this Agreement, (b) the basis for Buyer’s disagreement with the calculation
of such items and (c) Buyer’s proposed dollar amount for each item in dispute,
to Seller within fifteen (15) Business Days after delivery of the Average Annual
Material Margin Statement.  If Buyer, through EY, fails to deliver an Objections
Statement within such fifteen (15) Business Day period, then the Average Annual
Material Margin Statement shall become final and binding on all Parties.  Buyer
shall be deemed to have agreed with all amounts and items contained or reflected
in the Average Annual Material Margin Statement to the extent such amounts or
items are not disputed in the Objections Statement.  If Buyer, through EY,
delivers an Objections Statement within such fifteen (15) Business Day period,
then Buyer, through EY, and Seller will use commercially reasonable efforts to
resolve any such disputes, but if a final resolution is not obtained within
fifteen (15) Business Days after Buyer, through EY, has submitted any Objections
Statements, any remaining matters which are in dispute will be resolved by the
Accountants. 

-26-

--------------------------------------------------------------------------------




(c)                The Accountants will prepare and deliver a written report to
Seller and EY on behalf of Buyer, and will submit a proposed resolution of such
unresolved disputes promptly, but in any event within fifteen (15) Business Days
after the dispute is submitted to the Accountants.  The Accountants shall act as
an expert, not as an arbitrator, in resolving the unresolved disputes, and the
proceeding before the Accountants shall be an expert determination under the Law
governing expert determination and appraisal proceedings.  The Accountants’
determinations shall be based solely on the submissions by the Parties (and not
by independent review), this Agreement and the applicable defined terms set
forth in this Agreement. The Accountants’ determination of such unresolved
disputes will be final and binding upon all Parties and not subject to review by
a court or other tribunal; provided, however, that no such determination shall
be any more favorable to Seller than is set forth in the Average Annual Material
Margin Statement or any more favorable to Buyer than is proposed in the
Objections Statement.  The costs, expenses and fees of the Accountants shall be
borne equally by Buyer, on the one hand, and Seller, on the other hand. 

(d)               The final Average Annual Material Margin Statement, however
determined pursuant to this Section 10.9, will produce the Exercise Price.
Within five (5) Business Days after the Exercise Price becomes final and binding
in accordance with this Section 10.9:

(i)                 if the Exercise Price exceeds the Estimated Exercise Price,
then such excess shall be paid by Buyer to Seller by wire transfer of
immediately available funds to an account designated by such other Party in
writing. 

(ii)               if the Estimated Exercise Price exceeds the Exercise Price,
then such excess shall be paid by Seller to Buyer by wire transfer of
immediately available funds to an account designated by Buyer in writing. 

10.10      Further Assurances. From time to time, as and when requested by any
Party, each Party shall execute and deliver, or cause to be executed and
delivered, all such documents and instruments and shall take, or cause to be
taken, all such further or other actions, as such other party may reasonably
deem necessary or desirable to consummate the transactions contemplated by
Section 10.8, including, in the case of Seller, executing and delivering to
Buyer such assignments, deeds, bills of sale, consents and other instruments as
Buyer or its counsel may reasonably request as necessary or desirable for such
purpose.

DEFINITIONS

“Accountants” means PricewaterhouseCoopers LLP.

“Acquisition Proposal” has the meaning set forth in Section 3.3 above.

“Adverse Consequences” means all actions, suits, proceedings, hearings,
investigations, charges, complaints, claims, demands, Orders, dues, penalties,
fines, costs, amounts paid in settlement, liabilities, obligations, Taxes,
Liens, losses, damages, deficiencies, costs of investigation, court costs, and
other expenses (including interest and penalties and, solely in connection with
Third-Party Claims, reasonable attorneys’ fees and expenses).

-27-

--------------------------------------------------------------------------------




“Affiliate” means, with respect to the Person to which it refers, a Person that
directly or indirectly, through one or more intermediaries, controls, is
controlled by or is under common control with, such Person. For purposes of this
definition, the term “control” of a Person shall mean the possession, directly
or indirectly, of the power to direct or cause the direction of the management,
whether through the ownership of voting securities, by contract or otherwise.

“Aftermarket” means the distribution channel for selling medium and heavy duty
truck, bus and trailer replacement products (a) to OE customers not for serial
production of trucks, buses and trailers but for resale to their dealers as
service parts, and (b) to independent aftermarket wholesalers and national
retail accounts as service parts.

“Aftermarket Distribution Process” means the services provided by Seller under
the terms of the Distribution Agreement.

“Agreement” has the meaning set forth in the preface above.

“Ancillary Agreements” means all of the agreements being executed and delivered
pursuant to this Agreement.

“Average Annual Material Margin” shall mean one-half of the Material Margin for
the trailing twenty-four (24) month period ending on the Option Closing Date.

“Average Annual Material Margin Statement” has the meaning set forth in Section
10.9(a) above.

“Benchmark Material Margin” shall refer to an annual Material Margin of
$39,600,000.

“Business Day” means any day that is not a Saturday, Sunday or any other day on
which banks are required or authorized by Law to be closed in New York, New
York.

“Buyer” has the meaning set forth in the preface above.

“Buyer Confidential Information” means any information of Buyer and its
Affiliates which has been disclosed to Seller or any of its Affiliates during
the negotiations of this Agreement and the transactions contemplated herein.

“Buyer Indemnitee” has the meaning set forth in Section 8.1 above.

“Buyer Options” has the meaning set forth in Section 10.2(b) above.

“Buyer Parent” has the meaning set forth in the preface above.

“Call Option” has the meaning set forth in Section 10.2(a) above.

“Closing” has the meaning set forth in Section 1.5 above.

“Closing Date” has the meaning set forth in Section 1.5 above.

-28-

--------------------------------------------------------------------------------




“COBRA” means Part 6 of Subtitle B of Title I of ERISA, Section 4980B of the
Code, and any similar state laws.

“Code” means the Internal Revenue Code of 1986, as amended, and any applicable
rules and regulations thereunder, and any successor to such statute, rules or
regulations.

“Consent” means, with respect to any Person, any consent, approval,
authorization, permission or waiver of, or registration, declaration or other
action or filing with or exemption by such Person.

“Contract” means any oral or written contract, obligation, understanding,
commitment, lease, license, purchase order, bid or other agreement.

“Designated Courts” has the meaning set forth in Section 11.18 below.

“Distribution Agreement” has the meaning set forth in the recitals above.

“Employee List” has the meaning set forth in Section 4.9(a)(i) above.

“Estimated Exercise Price” has the meaning set forth in Section 10.8(c) above.

“Exercise Date” has the meaning set forth in Section 10.3 above.

“Exercise Price” has the meaning set forth in Section 10.4 above.

“EY” has the meaning set forth in Section 10.8(c) above.

“Fixed Price Option” has the meaning set forth in Section 10.1(a) above.

“Floating Price Option” has the meaning set forth in Section 10.1(c) above.

“GAAP” means generally accepted accounting principles in effect from time to
time in the United States as set forth in pronouncements of the Financial
Accounting Standards Board (and its predecessors) and the American Institute of
Certified Public Accountants.

“Governmental Body” means any foreign or domestic federal, state or local
government or quasi-governmental authority or any department, agency,
subdivision, court or other tribunal of any of the foregoing.

“Hire Date” has the meaning set forth in Section 4.9(a)(ii) above.

“Hiring Requirements” has the meaning set forth in Section 4.9(a)(i) above.

“Indemnified Party” has the meaning set forth in Section 8.4(a) above.

“Indemnifying Party” has the meaning set forth in Section 8.4(a) above.

“Intellectual Property” means registered or unregistered intellectual property
and know-how.

-29-

--------------------------------------------------------------------------------




“Inventory” means (a) any products purchased by Seller from either the
Partnership or any Affiliate of the Partnership pursuant to the Distribution
Agreement during the twelve (12) months prior to the Option Closing Date, or
with respect to any products purchased more than twelve (12) months prior to the
Option Closing Date, no more than $2,000,000 of such product in aggregate
Inventory Price, and (b) as of the Option Closing Date, physically located at
Seller’s facility in Florence, Kentucky.

“Inventory Price” means the aggregate cost to Seller of the Inventory as of the
Option Closing Date, calculated on the basis of (a) the highest acquisition cost
paid by Seller for such Inventory during the twelve (12) month period prior to
the Option Closing Date for any product that have been transacted in any
quantity in that twelve (12) month period (excluding any pricing resulting from
invoice errors or exceptional circumstances, as reasonably agreed between Seller
and Buyer), or last price paid for any product that have not been transacted in
any quantity in the last twelve (12) months prior to the Option Closing Date,
(b) the freight costs associated with Seller’s initial purchase of such
Inventory from the Partnership, and (c) packaging cost and cost of Kitting, if
any. Any purchase by Buyer of the Inventory will be FOB Seller’s facility in
Florence, Kentucky.

“Kitting” means the process in which individually separate but related products
are grouped, packaged and supplied together as a single unit.

“Law” means any foreign or domestic federal, state or local law, statute, code,
ordinance, regulation, rule, consent agreement, constitution or treaty of any
Governmental Body, including common law.

“Lien” means any lien, mortgage, pledge, encumbrance, charge, security interest,
adverse claim, liability, interest, charge, preference, priority, proxy,
transfer restriction (other than restrictions under the Securities Act and state
securities laws), encroachment, Tax, order, community property interest,
equitable interest, option, warrant, right of first refusal, easement, profit,
license, servitude, right of way, covenant or zoning restriction.

“Marks” has the meaning set forth in Section 4.8(a) above.

“Material Margin” shall mean, for any period of determination, (a) the sum of
all revenue from sales of Distribution Products (as defined in the Distribution
Agreement) invoiced during such period less (b) the sum of the Acquisition Costs
(as defined in the Distribution Agreement) for such Distribution Products sold
during such period by Seller. The calculation of Material Margin for any period
shall be subject to adjustment pursuant to Section 5.5 of the Distribution
Agreement.

“Meritor Change in Control” shall mean (a) the public announcement of a merger
or consolidation of Seller Parent in which the stockholders of Seller Parent
immediately prior to such transaction would own, in the aggregate, 50% or less
of the total combined voting power of all classes of capital stock of the
surviving entity normally entitled to vote for the election of directors of the
surviving entity; (b) the sale by Seller Parent, directly or indirectly, of all
or substantially all of its assets in one transaction or in a series of related
transactions; or (c) the sale by Seller Parent, directly or indirectly, of all
or a majority of Seller’s equity interests, or (d) the sale by Seller of all or
substantially all of Seller’s assets in one transaction or in a series of
related transactions.

-30-

--------------------------------------------------------------------------------




“Meritor Change in Control Option” has the meaning set forth in Section 10.2(b)
above.

“Mexican Subsidiary Shares” has the meaning set forth in the recitals above.

“Mutual Non-Disclosure Agreement” means that Mutual Non-Disclosure Agreement
between Meritor Inc. and its affiliates and WABCO Holdings Inc. and its
affiliates, dated August 29, 2016, as amended.

“Non-Solicit Period” means (a) with respect to solicitations by Seller and its
Affiliates, a period of two (2) years after the Closing Date, and (b) with
respect to solicitations by Buyer, the Partnership and their Affiliates, a
period that is the greater of two (2) years after (i) the date any employee of
Seller and its Affiliates completes service to the Partnership pursuant to the
Transition Services Agreement or the Distribution Agreement and (ii) the Closing
for any other employee of Seller and its Affiliates.

“Notice of Exercise” means that written notice provided by either Seller or
Buyer that it wishes to exercise an option to terminate the Distribution
Agreement pursuant to the options granted herein, including the terms and
conditions of this Agreement.

“Notice Period” means, unless as mutually agreed between the Parties, (a) with
respect to the exercise by Seller of its Fixed Price Option or WABCO Change in
Control Option, or with respect to the exercise by Buyer of its Meritor Change
in Control Option, a period of six (6) months from the date of the Exercise
Date, and (b) with respect to the exercise by Seller of its Floating Price
Option, or with respect to the exercise by Buyer of its Call Option, a period of
three (3) months from the Exercise Date.

“Objections Statement” has the meaning set forth in Section 10.9(b) above.

“Order” means any order, award, decision, injunction, judgment, ruling, decree,
charge, writ, subpoena or verdict entered, issued, made or rendered by any
Governmental Body or arbitrator.

“Option Closing” has the meaning set forth in Section 10.5 above.

“Option Closing Date” has the meaning set forth in Section 10.8(a).

“Ordinary Course of Business” has the meaning set forth in Section 3.2.

“Organizational Documents” means (a) any certificate or articles of
incorporation, bylaws, certificate or articles of formation, operating agreement
or partnership agreement, (b) any documents comparable to those described in
clause (a) as may be applicable pursuant to any Law and (c) any amendment or
modification to any of the foregoing.

“Parties” has the meaning set forth in the preface above.

-31-

--------------------------------------------------------------------------------




“Partnership” has the meaning set forth in the preface above.

“Partnership Agreement” has the meaning set forth in the recitals above.

“Partnership Buyout” has the meaning set forth in the recitals above.

“Partnership Confidential Information” means any information disclosed prior to
the date of this Agreement by Partnership or its Affiliates to Seller either
directly or indirectly that by its nature a reasonable person would consider to
be confidential based upon the situation and context of the disclosure, that
relates to: (a) any and all ideas, information, concepts, know-how, techniques,
processes, methods, inventions, prototypes, circuitry layouts, products, works
of authorship, discoveries, developments, innovations and improvements and all
related patent rights, trade secret rights, copyright rights, and other
intellectual property rights, registrations, applications, continuations,
continuations-in-part, divisionals, reexaminations, reissues and foreign
counterparts thereon, whether tangible or intangible, whether in written, oral,
chemical, magnetic, photographic, optical or other form, in all stages of
research and development, now existing and developed or created by Partnership
or its Affiliates, that are reasonably related to the Distribution Products (as
defined in the Distribution Agreement); or (b) any and all (i) internal business
procedures and business plans of Partnership and its Affiliates, including, but
not limited to, distribution, resale, and licensing information and techniques,
processes and equipment, technical and engineering data, vendor names and
information, and (ii) marketing information and materials of Partnership and its
Affiliates, such as marketing and development plans, forecasts and assumptions,
financial data, price lists, policies and procedures, in each case whether
tangible or intangible, whether in written, oral, chemical, magnetic,
photographic, optical or other form, in all stages of research and development,
developed or created prior to the date of this Agreement. Notwithstanding
anything to the contrary contained in this Agreement, “Partnership Confidential
Information” shall not include any information that (a) was publicly known and
available in the public domain prior to the time of disclosure to Seller by
Partnership or its Affiliates, (b) becomes publicly known and available in the
public domain after disclosure to Seller by Partnership or its Affiliates
through no action of Seller, (c) was lawfully in the possession of Seller at the
time of disclosure by Partnership or its Affiliates excluding information which
was confidential information under the terms of prior confidentiality
undertakings or was provided under a fiduciary capacity through its partnership
interest in the Partnership prior to the date hereof, (d) is independently
developed by Seller before or after the date hereof without use of or reference
to Partnership’s Confidential Information, (e) was or is received by Seller from
a third party who is not bound by duty of confidentiality to Partnership or its
Affiliates or (f) is agreed to be non-confidential by Partnership or its
Affiliates.

 

“Partnership Interest” has the meaning set forth in the recitals above.

“Partnership Securities” has the meaning set forth in the recitals above.

“Partnership’s Knowledge” shall mean the actual knowledge as of the Closing Date
of Matthew J. Stevenson.

“Party” has the meaning set forth in the preface above.

-32-

--------------------------------------------------------------------------------




“Person” means any individual, corporation, partnership, limited liability
company, firm, joint venture, association, joint-stock company, trust,
unincorporated organization, Governmental Body or other entity.

“Pre-Closing Distribution” shall mean a non-pro rata distribution of $8,000,000
to Seller from the Partnership.

“Pre-Closing Tax Refunds” has the meaning set forth in Section 9.3 above.

“Pre-Closing Taxes” has the meaning set forth in Section 9.3 above.

“Proceeding” means any action, audit, lawsuit, litigation, investigation or
arbitration (in each case, whether civil, criminal or administrative) pending by
or before any Governmental Body or arbitrator.

“Prospective Employees” shall mean the individuals identified on the Employee
List.

“Purchase Price” has the meaning set forth in Section 1.3 above.

“Released Claims” has the meaning set forth in Section 4.10 above.

“Released Parties” has the meaning set forth in Section 4.10 above.

“Releasors” has the meaning set forth in Section 4.10 above.

“Restricted Period” means the period from the Closing Date through the third
anniversary thereof.

“Restricted Products” shall mean the products set forth and defined on Exhibit A
hereto for medium- and heavy-duty trucks, buses, and trailers.

“Securities Act” means the Securities Act of 1933, as amended, and any
applicable rules and regulations thereunder, and any successor to such statute,
rules or regulations.

“Seller” has the meaning set forth in the preface above.

“Seller Confidential Information” means any information of Seller and its
Affiliates which has been disclosed to Buyer and any of its Affiliates during
the negotiations of this Agreement and the transaction contemplated herein.

“Seller Indemnitees” has the meaning set forth in Section 8.2 above.

“Seller Options” has the meaning set forth in Section 10.1(c) above.

“Seller Parent” has the meaning set forth in the preface above.

-33-

--------------------------------------------------------------------------------




“Seller’s Knowledge” or “Knowledge of Seller” shall mean the actual knowledge as
of the Closing Date of Kevin Nowlan, Chris Villavarayan, Robert Speed, Mark
Schaitkin or April Miller Boise.

“Straddle Period Returns” has the meaning set forth in Section 9.3 above.

“Straddle Statement” has the meaning set forth in Section 9.3 above.

“Subsidiary” means, with respect to any Person, any corporation, limited
liability company, partnership, association, or other business entity of which
(a) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers, or trustees thereof is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person or a combination thereof or (b) if a limited
liability company, partnership, association, or other business entity (other
than a corporation), a majority of partnership or other similar ownership
interest thereof is at the time owned or controlled, directly or indirectly, by
that Person or one or more Subsidiaries of that Person or a combination thereof
and for this purpose, a Person or Persons owns a majority ownership interest in
such a business entity (other than a corporation) if such Person or Persons
shall be allocated a majority of such business entity’s gains or losses or shall
be or control any manager, management board, managing director or general
partner of such business entity (other than a corporation). The term
“Subsidiary” shall include all Subsidiaries of such Subsidiary.

“Tax” or “Taxes” means any federal, state, local and foreign net income,
alternative or add-on minimum taxes, together with all interest, penalties,
additions to tax and additional amounts with respect thereto.

“Tax Authority” means any Governmental Body having jurisdiction with respect to
any Tax.

“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement relating to Taxes, including any schedule or
attachment thereto, and including any amendment thereof.

“Termination Agreement” means that certain agreement between Buyer and Seller
attached hereto as Exhibit C, pursuant to which (a) each of the RIC Support
Agreements (as defined in Partnership Agreement) will be terminated as of the
Closing Date without any further obligations on the part of any party thereto,
except as set forth herein, and (b) the Partnership Agreement will be amended
and restated as of the Closing Date.

“Territory” means Canada, The United States of America, and the United Mexican
States.

“Third-Party Claim” has the meaning set forth in Section 8.4(a) above.

“Transaction Documents” means this Agreement and each agreement, instrument or
document attached hereto as an Exhibit and the other agreements, certificates
and instruments to be executed by any of the parties hereto in connection with
or pursuant to this Agreement.

-34-

--------------------------------------------------------------------------------




“Transferred Employees” has the meaning set forth in Section 4.9(a)(ii) above.

“Transition Services Agreement” has the meaning set forth in the recitals above.

“Valuation Firm” means KPMG US LLP (or an affiliate thereof) or another
internationally recognized valuation firm selected by Buyer.

“Variable Price Options” has the meaning set forth in Section 10.2(b) above.

“WABCO Change in Control” shall mean (a) the public announcement of a merger or
consolidation of Buyer Parent in which the stockholders of Buyer Parent
immediately prior to such transaction would own, in the aggregate, 50% or less
of the total combined voting power of all classes of capital stock of the
surviving entity normally entitled to vote for the election of directors of the
surviving entity; (b) the sale by Buyer Parent, directly or indirectly, of all
or substantially all of its assets in one transaction or in a series of related
transactions; (c) the sale by Buyer Parent, directly or indirectly, of all or
substantially all of Buyer’s business, equity interests, or assets in one
transaction or in a series of related transactions; or (d) a transaction or
series of transactions as a result of which the Partnership ceases to be
wholly-owned, directly or indirectly, by Buyer Parent.

“WABCO Change in Control Option” has the meaning set forth in Section 10.1(b)
above.

“WACS” has the meaning set forth in the preface above.

“WARN Act” means the Worker Adjustment and Retraining Act of 1988, as amended,
or any similar state or local Laws.

ARTICLE 11

MISCELLANEOUS

11.1          Press Releases and Public Announcements. None of Seller, Buyer,
Partnership, nor any of their respective Affiliates shall issue any initial
press releases or make any initial public announcements relating to the subject
matter of this Agreement without the prior written approval of the other
Parties; provided, however, that any Party may make any public disclosure it
believes in good faith is required by applicable Law (in which case the
disclosing Party will use its reasonable best efforts to advise the other
Parties prior to making the disclosure and to provide, if reasonably
practicable, the opportunity to review and comment thereon). The Parties will
use their reasonable best efforts to ensure that their respective subsequent
press releases and public announcements, to the extent the same relate to or
reference this Agreement or the transactions contemplated hereby, will be
consistent in substance with the approved initial releases and announcements.

11.2          No Third-Party Beneficiaries. This Agreement shall not confer any
rights or remedies upon any Person other than the Parties and their respective
successors and permitted assigns.

-35-

--------------------------------------------------------------------------------




11.3          Entire Agreement. This Agreement, including the documents referred
to herein, including the Distribution Agreement, the Transition Services
Agreement, and that certain Side Letter executed between the Parties of even
date herewith, constitutes the entire agreement among the Parties and supersedes
any prior understandings, agreements, or representations by or among the
Parties, written or oral, to the extent they relate in any way to the subject
matter hereof.

11.4          Succession and Assignment. This Agreement shall be binding upon
and inure to the benefit of the Parties named herein and their respective
successors and permitted assigns. No Party may assign either this Agreement or
any of its rights, interests, or obligations hereunder without the prior written
approval of Buyer and Seller; provided, however, that Buyer or Seller may (a)
assign any or all of its rights and interests hereunder to one or more of its
Affiliates and designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases Buyer or Seller, as the case
may be, nonetheless shall remain responsible for the performance of all of its
obligations hereunder), (b) assign its rights under this Agreement for
collateral security purposes to any lenders providing financing to Buyer, the
Partnership, Seller or any of their respective Subsidiaries or Affiliates or
(c) assign its rights under this Agreement to any Person that acquires the
Partnership or any of its assets. Promptly following any such assignment, any
successor to any Party hereto pursuant to clauses (a) or (c) of this Section
11.4 shall assume in writing the obligations of its predecessor under this
Agreement, the Distribution Agreement, and the Transition Services Agreement and
shall provide a copy of such written assumption to the other Parties hereto.

11.5          Counterparts. This Agreement may be executed in one or more
counterparts (including by means of facsimile or pdf), each of which shall be
deemed an original but all of which together will constitute one and the same
instrument.

11.6          Headings. The section headings contained in this Agreement are
inserted for convenience only and shall not affect in any way the meaning or
interpretation of this Agreement.

11.7          Notices. All notices, requests, demands, claims, and other
communications hereunder will be in writing.  Any notice, request, demand,
claim, or other communication shall be deemed given (a) when delivered
personally to the recipient, (b) upon receipt when sent by reputable national or
international courier service requiring signature upon receipt, or (c) upon
receipt when sent by certified or registered mail, return receipt requested and
postage prepaid.  Addresses for such notices are set forth below:

If to Seller:

Meritor, Inc.

2135 W Maple Rd

Troy, MI 48084

  Attn: April Miller Boise, Senior Vice President and General Counsel

-36-

--------------------------------------------------------------------------------




 


Copy to:

 

Squire Patton Boggs (US) LLP

4900 Key Tower

127 Public Square

Cleveland, OH 44114

Attn: Michele L. Connell, Esq.

 

If to Buyer:

 

WABCO Holdings, Inc.

Chaussee de la Hulpe 166

1170 Brussels, Belgium

Attn: Lisa Brown, Chief Legal Officer

Copy to:

WABCO North America LLC

2770 Research Drive

Rochester Hills, MI 48309

Attn: Legal Department

 

McDermott Will & Emery LLP
444 West Lake Street

Chicago, Illinois 60606

Attn: Neal J. White, PC

 

Any Party may change the address to which notices, requests, demands, claims,
and other communications hereunder are to be delivered by giving the other
Parties notice in the manner herein set forth.

11.8          Governing Law. This Agreement and any claim, controversy or
dispute arising out of or related to this Agreement, any of the transactions
contemplated hereby, the relationship of the parties, and/or the interpretation
and enforcement of the rights and duties of the parties, whether arising in
contract, tort, equity or otherwise, shall be governed by and construed in
accordance with the domestic Laws of the State of Delaware (including in respect
of the statute of limitations or other limitations period applicable to any such
claim, controversy or dispute), without giving effect to any choice or conflict
of Law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the Laws of any jurisdiction
other than the State of Delaware.

11.9          Amendments and Waivers. No amendment of any provision of this
Agreement shall be valid unless the same shall be in writing and signed by Buyer
and Seller. No waiver by any Party of any provision of this Agreement or any
default, misrepresentation, or breach of warranty or covenant hereunder, whether
intentional or not, shall be valid unless the same shall be in writing and
signed by the Party making such waiver nor shall such waiver be deemed to extend
to any prior or subsequent default, misrepresentation, or breach of warranty or
covenant hereunder or affect in any way any rights arising by virtue of any
prior or subsequent such occurrence.

-37-

--------------------------------------------------------------------------------




11.10      Injunctive Relief. Seller and Buyer hereby agree that, in the event
of breach of this Agreement, damages would be difficult, if not impossible, to
ascertain, that irreparable damage would occur in the event that any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, and that, without limiting the
generality of the foregoing, the character, periods and geographical area and
the scope of the restrictions on Seller’s activities in Section 4.4 are fair and
reasonably required for the protection of Buyer and its Affiliates. It is
accordingly agreed that, in addition to and without limiting any other remedy or
right it may have, Buyer or Seller, as the case may be, shall be entitled to an
injunction or other equitable relief in any court of competent jurisdiction,
without any necessity of proving damages or any requirement for the posting of a
bond or other security, enjoining any such breach (including without limitation
a breach of Section 4.4), and enforcing specifically the terms and provisions.
Seller hereby waives any and all defenses it may have on the ground of lack of
jurisdiction or competence of the court to grant such an injunction or other
equitable relief.

11.11      Severability. Any term or provision of this Agreement that is invalid
or unenforceable in any situation in any jurisdiction shall not affect the
validity or enforceability of the remaining terms and provisions hereof or the
validity or enforceability of the offending term or provision in any other
situation or in any other jurisdiction.

11.12      Expenses. Except as otherwise expressly provided in this Agreement,
each Party will bear its own costs and expenses (including legal fees and
expenses) incurred in connection with this Agreement and the transactions
contemplated hereby; provided, that all such expenses incurred by the
Partnership and its Subsidiaries in connection with this Agreement shall be paid
by Buyer.

11.13      Construction. The Parties have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the Parties and no presumption or burden of proof shall
arise favoring or disfavoring any Party by virtue of the authorship of any of
the provisions of this Agreement. Any reference to any Law shall be deemed also
to refer to all rules and regulations promulgated thereunder, unless the context
requires otherwise. The word “including” shall generally mean including without
limitation unless in a particular instance the language explicitly indicates
otherwise.

11.14      Incorporation of Exhibits. The Exhibits identified in this Agreement
are incorporated herein by reference and made a part hereof.

11.15      Representations and Warranties. The Parties intend that each
representation, warranty, and covenant contained herein shall have independent
significance. If any Party has breached any representation, warranty or covenant
contained herein in any respect, the fact that there exists another
representation, warranty or covenant relating to the same subject matter
(regardless of the relative levels of specificity) which the Party has not
breached shall not detract from or mitigate the fact that the Party is in breach
of the first representation, warranty, or covenant.

11.16      Guaranty. Buyer Parent hereby irrevocably, unconditionally and
absolutely guarantees any and all of the obligations of each of Buyer, its
Affiliates and the Partnership under this Agreement and the Distribution
Agreement. Seller Parent hereby irrevocably, unconditionally and absolutely
guarantees any and all of the obligations of Seller and its Affiliates under
Section 4.10 of this Agreement.

-38-

--------------------------------------------------------------------------------




11.17      Waiver of Jury Trial. EACH OF THE PARTIES WAIVES THEIR RESPECTIVE
RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING
OUT OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY IN ANY
ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES
AGAINST ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH
RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE PARTIES AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR ANY PROVISION
HEREOF. THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT. EACH PARTY ACKNOWLEDGES THAT IT
HAS RECEIVED THE ADVICE OF COMPETENT COUNSEL.

11.18      Exclusive Venue. EXCEPT WITH REGARD TO SECTION 9.10, THE PARTIES
AGREE THAT ALL DISPUTES, LEGAL ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR
RELATING TO THIS AGREEMENT MUST BE BROUGHT EXCLUSIVELY IN A FEDERAL DISTRICT
COURT LOCATED IN THE DISTRICT OF DELAWARE OR THE DELAWARE CHANCERY COURT IN NEW
CASTLE COUNTY, DELAWARE (COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY
HEREBY CONSENTS AND SUBMITS TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED
COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN ANY OTHER FORUM. EACH PARTY HEREBY IRREVOCABLY WAIVES ALL CLAIMS
OF IMMUNITY FROM JURISDICTION AND ANY OBJECTION WHICH SUCH PARTY MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING IN ANY
DESIGNATED COURT, INCLUDING ANY RIGHT TO OBJECT ON THE BASIS THAT ANY DISPUTE,
ACTION, SUIT OR PROCEEDING BROUGHT IN THE DESIGNATED COURTS HAS BEEN BROUGHT IN
AN IMPROPER OR INCONVENIENT FORUM OR VENUE. EACH OF THE PARTIES ALSO AGREES THAT
DELIVERY OF ANY PROCESS, SUMMONS, NOTICE OR DOCUMENT TO A PARTY HEREOF IN
COMPLIANCE WITH SECTION 11.7 OF THIS AGREEMENT SHALL BE EFFECTIVE SERVICE OF
PROCESS FOR ANY ACTION, SUIT OR PROCEEDING IN A DESIGNATED COURT WITH RESPECT TO
ANY MATTERS TO WHICH THE PARTIES HAVE SUBMITTED TO JURISDICTION AS SET FORTH
ABOVE.

[Remainder of Page Intentionally Left Blank]

-39-

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date first above written.

SELLER:

MERITOR HEAVY VEHICLE SYSTEMS, LLC
 

By: /s/ Carl D. Anderson, II

Name:

Carl D. Anderson, II Title: Vice President and Treasurer  
 

BUYER:

WABCO VEHICLE CONTROL SYSTEMS LLC

WABCO AUTOMOTIVE CONTROL
SYSTEMS INC., as Sole Member
 

By: /s/ Lisa J. Brown

Name:

Lisa J. Brown Title: Chief Legal Officer and Secretary  
 

THE PARTNERSHIP:

MERITOR WABCO VEHICLE CONTROL SYSTEMS
 

By: /s/ Jon R. Morrison

Name:

Jon R. Morrison Title: Authorized Signatory


--------------------------------------------------------------------------------




WACS (solely for the purposes of Section 4.10):

WABCO AUTOMOTIVE CONTROL SYSTEMS INC.
 

By: /s/ Lisa J. Brown

Name:

Lisa J. Brown Title: Chief Legal Officer and Secretary  
 

BUYER PARENT (solely for the purposes of Sections 4.10 and 11.16):

WABCO HOLDINGS INC.
 

By: /s/ Lisa J. Brown

Name:

Lisa J. Brown Title: Chief Legal Officer and Secretary  
 

SELLER PARENT (solely for the purposes of Sections 4.10 and 11.16):

MERITOR, INC.
 

By: /s/ Jeffery A. Craig

Name:

Jeffery A. Craig Title: CEO and President


--------------------------------------------------------------------------------